LIBERTY BANCORP, INC. Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002 Brent M. Giles, President and Chief Executive Officer, and Marc J. Weishaar, Senior Vice President and Chief Financial Officer, of Liberty Bancorp, Inc. (the “Company”) each certify in his capacity as an officer of the Company that he has reviewed the Quarterly Report of the Company on Form 10-Q for the quarter ended June 30, 2007 (Report) and that to the best of his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this Report fairly represents, in all material respects, the financial condition and results of operations of the Company. ­­­­By: /s/ Brent M. Giles Brent M. Giles President and Chief Executive Officer ­­­­By: /s/ Marc J. Weishaar Marc J. Weishaar Senior Vice President and Chief Financial Officer Date:August 14, 2007 29
